The application was over-ruled. A statement of the case is to be found in the following opinion of the Court, which was delivered by
Judge Field.
The petitioner was indicted and tried before the Superior Court of Law for Patrick County, for the larceny of certain goods, which were charged in the indictment to be over the value of ten dollars. The Jury found a verdict in these words: “We, the Jury, find the prisoner, IIich’d Poindexter, guilty of petty larceny.” The prisoner moved in arrest of Judgment, and filed the following assignment of errors.
“ 1. Because he says that the verdict of the Jury is not rendered against the prisoner, but against Rich’d Poindexter.
“2. Because the Indictment charges an offence, which, by the Laws of the land, amounts to grand larceny.
“ 3. Because the Jury, by their verdict, have not ascertained what goods were stolen, nor the value of the goods stolen, so as to enable the Court to ascertain whether the offence be grand or petit larceny.
“4. Because the Jury have not ascertained whether the goods be forthcoming, or not.
“5. Because the verdict does not show what articles are not nor the so as to show the Court for what a restitution might be awarded.”
The Superior Court over-ruled the prisoner’s motion to arrest the Judgment, and sentenced him to imprisonment in the County Jail for the term of two Calendar months, and at the expiration of his term, to receive fifteen lashes.
*669This Courliis of opinion, that th| Hiiatters • alleged in arrest of Judgment,- ar.e insufficient for that purpose, and that the Superior Court of Law properly over-ruled the motion.', ■ The Writ of Error-is, therefore, over-ruled. - ;;